DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 27 December 2021, claim(s) 1, 2, 4-8, 10-12, 14-16, and 18-20 is/are amended per Applicant’s request. Therefore, claims 1-20 are presently pending in the application, of which, claim(s) 1, 7, and 15 is/are presented in independent form.

No IDS has been received since the mailing of the last Office action. 

The previously raised objection(s) to the claims is/are withdrawn in view of the amendments to the claims.

The previously raised 112 rejections of claims 1-20 are withdrawn in view of the amendments to the claims.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen et al. (U.S. PGPub No. 2007/0156842 A1) (hereinafter Vermeulen) in view of Wedewer et al. (U.S. PGPub No. 2012/0254108 A1) (hereinafter Wedewer).

As per claim 1, Vermeulen teaches a system (Vermeulen at 0009) comprising: 
a first computing device associated with a first storage system able to communicate over a network with a second computing device associated with a second storage system, the first computing device including one or more processors configured by executable instructions to perform operations comprising (Vermeulen at 0009 – storage nodes storing replicas; Vermeulen at 0064 – nodes implemented as computing devices with storage and processors; see also figures 2 and 29): 
determining, by the one or more processors, one or more objects associated with synchronization inconsistency resulting from operations performed for attempting to synchronize the one or more objects to the second computing device (Vermeulen at Figure 14 step 1412 and corresponding description); 
comparing, by the one or more processors, a state of the first object stored by the first computing device with a state of a second object stored by the second computing device to determine a difference between the state of the first object and the state of the second object, wherein the second object is a result of an operation performed to attempt to synchronize the first object to the second computing device (Vermeulen at Figure 14 step 1412 and corresponding description; see particularly 0182); [and]
based at least on determining-a the difference between the state of the first object and the state of the second object, reconciling, by the one or more processors, the difference between the state of the first object and the state of the second object by causing at least one data operation to be performed at the second computing device to change the state of the second object (Vermeulen at Figure 14 step 1416 and corresponding description; see particularly 0183).  

But Vermeulen does not appear to explicitly disclose:
generating, by the one or more processors, a first data structure that includes a listing of the one or more objects, having been determined to be associated with the synchronization inconsistency resulting from the operations performed for attempting to synchronize the one or more objects to the second computing device; 
based at least in part on a first object of the one or more objects being listed in the first data structure, comparing, by the one or more processors, a state of the first object stored by the first computing device with a state of a second object stored by the second computing device to determine a difference between the state of the first object and the state of the second object, wherein the second object is a result of an operation performed to attempt to synchronize the first object to the second computing device; or
removing, by the one or more processors, the listing of the first object from the first data structure.  (Emphasis added).

While it might be implicit in Vermeulen and/or obvious to one of ordinary skill in the art to perform these limitations in view of Vermeulen, Wedewer makes them explicit. Wedewer generates a list of files that have not been successfully synchronized, attempts to synchronize them, and, if successful, removes them from the list. Wedewer at 0029. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Wedewer into the invention of Vermeulen in order to generate, by the one or more processors, a first data structure that includes a listing of the one or more objects, having been determined to be associated with the synchronization inconsistency resulting from the operations performed for attempting to synchronize the one or more objects to the second computing device; compare 

As per claim 7, VW teaches a method (Vermeulen at Figure 14 and corresponding description) comprising: 
For the remaining limitations, see the examiner’s remarks regarding claim 1.

As per claim 15, VW teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a first computing device, configure the one or more processors to perform operations (Vermeulen at 0317 and 0323) comprising: 
For the remaining limitations, see the examiner’s remarks regarding claim 1.

As per claims 4, 10, and 18, VW teaches the system as recited in claim 1, the operations further comprising: 
receiving a data operation request for a target object (Wedewer at 0029); 
checking the first data structure to determine that the target object is already listed in the first data structure (Wedewer at 0029); and 
based on determining that the target object is already being listed in the first data structure, updating a time associated with the target object in the first data structure based on a time associated with the received data operation request (Wedewer at 0041 – “time stamping files”).

As per claims 5, 11, and 19, VW teaches the system as recited in claim 1, the operations further comprising: 
determining that a synchronization process for synchronizing a target object to the second computing device has failed (Wedewer at 0029); and 
based on determining that the synchronization process for synchronizing the target object to the second computing device has failed, adding an entry to the first data structure to list the target object in the first data structure (Wedewer at 0029).

As per claims 6, 12, and 20, VW teaches the system as recited in claim 1, the operations further comprising: 
receiving, by the one or more processors, a data operation request for a target object (Vermeulen at 0173); 
determining that the data operation request is destructive of data of the target object already stored by the first computing device (Id. inherent that the request type must be determined in order to execute it). 

Neither Vermeulen nor Wedewer explicitly teaches:
based on determining that the data operation request is destructive, checking the first data structure to determine whether the target object is listed in the first data structure; and 
based on the target object being listed in the first data structure, comparing a state of the target object stored by the first computing device with a state of a version of the target object stored by the second computing device prior to executing the data operation request.
But in view of the combination this would have been obvious. Vermeulen at 0173, 0177, and 0178 describes how it handles deletions, which involves attempting to execute the deletion across all replicas and, in the event that one or more fail, continuing to monitor until a quorum is reached or a timeout occurs. Given the examiner’s rationale regarding claim 1 in combining the teachings of Vermeulen and Wedewer, one of ordinary skill in the art would have programmed the system to check to see if the object stored in a listing of unsynchronized files (as per Wedewer), and if present in the list to compare the state of other replicas against the state of the instant replica prior to executing the operation in order to ensure that the deletion does not execute to interfere with a subsequent overwrite or other situation such as a lock on the file at another replica. This would have been clearly advantageous as it would avoid requiring long monitoring or continuous attempts to synchronize the replicas (as per Vermeulen) thus reducing computing resources to execute the deletion across the replicas.

As per claim 13, VW teaches the method as recited in claim 7, wherein the first computing device is configured to perform the comparing and the reconciling at least one of: 
based on a time threshold being exceeded; 
based on a difference between a timestamp associated with an entry in the first data structure and a current time; 
based on a number of entries in the first data structure exceeding an entry number threshold; 
based on detecting a failure of a synchronization process (Wedewer at 0029); or 
based an instruction received from a management computing device.

As per claim 14, VW teaches the method as recited in claim 7, wherein the first computing device is included in a first storage system at a first site and the second computing device is included in a second storage system at a second site that is different from the first site and the first storage system (Vermeulen at 0102).

Allowable Subject Matter
Claims 2, 3, 8, 9, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 14 et seq., filed 27 December 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165